DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending and examined herein per Applicant’s 06/18/2020 filing.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 346 and 336 of fig. 3 and 812 of fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-11 are to a method (process) and claims 12-22 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of organizing human activity. Where certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
bold italics:
1. A computer-implemented method, comprising: 
receiving, via a merchant device associated with a merchant account, input of product value data for a product item and a data modifier for the product value data, the data modifier identifying a target margin value associated with the product item; 
determining at least one current inventory location for the product item based on tracking data associated with inventory of the product item; 
retrieving, from memory, historical transfer value preference data for a geographical region, the historical transfer value preference data indicating localized preference data for, at least, product value and shipping rates for one or more product items; 
determining two or more adjusted product values for the product item and two or more adjusted shipping rates associated with shipping the product item to the geographical region based on the historical transfer value preference data, the shipping rates determined based on a current inventory location for the product item; 
transmitting for display, on two or more customer devices associated with the geographical region, different sets of product data for the product item, each set including a different combination of the adjusted product values and the adjusted shipping rates; 
detecting transaction events for the product item based on input received via the two or more customer devices in response to the different sets of product data transmitted; and 
outputting the product item and a target set of product data for the product item for the geographical region to a merchant device for display, the target set of product data selected based on the detected transaction events.

The claims are found to be a form of commercial interactions - sales activities or behaviors.  The claims are directed to the facilitation of a transaction via the electronic medium.  The invention’s crux is found to be an abstract idea determining the type of 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations see non-bold-italicized elements above.  The steps of receiving, retrieving, transmitting and outputting are determined to be insignificant extra solution activities.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to 
Additionally these steps are found to be well-understood, routine, conventional activities of a computing system - the sending and receiving data.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be insignificant extra solution activity and well-understood, routine, conventional activities of a computing system.  These elements when considered individually and as part of the ordered combination do not rise to the level of significantly more therefore they cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims include the limitations of:
determining two or more adjusted product values for the product item and two or more adjusted shipping rates associated with shipping the product item to the geographical region based on the historical transfer value preference data, the shipping rates determined based on a current inventory location for the product item; 
transmitting for display, on two or more customer devices associated with the geographical region, different sets of product data for the product item, each set including a different combination of the adjusted product values and the adjusted shipping rates;
It is not clear what is being determined and transmitted.  It is clear that there are at least 2 customers interested in at least one customizable product.  The specification states “merchant may indicate which of the product data items are variable (e.g. offer price of 
The claim is read in light of the specification and could reasonably be interpreted as:
	a. Two customers (X and Y) are shown the same product, but at different prices. X is shown a large green shirt for $5 plus either (express or ground shipping). Y is shown the same a large green shirt for $25 plus either (one-day or two-day shipping).
	b. Two customers (X and Y) are shown the different products.
X is shown a small green t-shirt for $25 plus either (express or ground shipping). Y is shown the same a large yellow t-shirt for $25 plus either (one-day or two-day shipping).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mishira et al (US 2021/0398073) teaches a method involves determining a current inventory location for a product item based on tracking data associated with inventory of the product item. A shipping rate associated with shipping the product item is obtained to a geographical region from the current inventory location. Historical transfer value preference data is retrieved for the geographical region from a memory. Product value data, the shipping rate or the target margin value is modified based on the retrieved historical transfer value preference data retrieved. A transfer value of the product item is determined for the geographical region based on the modified product value data, the shipping rate or the target margin value. An indication of the transfer value of the product item is generated for the geographical region. The indication is provided to a computing device for display on the computing device.
Kreuz et al (US 11,080,645) teaches Each customer may have different shipping needs for a physical product that require flexibility on behalf of the e-commerce site. This flexibility is a challenge for a given carrier's site usability, application programming interface (API) and server speed.
Wenger et al (US 2019/0172122) teaches a system could be expressed in the following way: for example, a product might have 20 or more different shipping and production combos available, giving the user 20 options for which, they must make selections. The inventive system would instead present only the best options (to wit, the lowest cost per additional delivery day “gained” vs. the original/default delivery option (to wit, the least expensive combination)).
O’Neill et al (US 2017/0249689) teaches Physical locations of merchants, tax overrides, and shipping rates may be maintained by the integration platform. Once the integration platform receives the location of the desired shipment, which may include, for example, a postal code and country, the transaction processor and/or inventory management system (or other merchant system/platform) may determine the shipping cost and total cost. In various embodiments, to obtain the full cost, a request is made to an endpoint for the specific product and variant of that product (using, for example, the SKU for the variant), and the request may include a postal code and country code query string parameters to indicate the destination. The parameters may allow the API to determine whether or not the merchant ships to the requested location, and what taxes and shipping costs may be assessed if the product is purchased. The transaction processor transmits a request using its access token, the variant, a postal code and country code for shipping, and the inventory management system responds with details for the requested purchase, including the price for the variant, shipping cost, taxes, a total cost for the purchase, and whether the product is shippable to the requested country and postal code.
Sorensen (US 2020/0043086) teaches saleable inventory that requires a longer delivery time to reach the shopper may also be included, such as an online inventory. The inventory database 24 may have precise, real time information about each product in the saleable inventory, including quantities in stock, physical location of each item, detailed product information, purchase histories, shipping histories, and other pertinent information.
Natarajan (US 10,242,374) teaches improved computerized ecommerce system, optimized for smaller merchants such as florists who often provide seasonal perishable gifts that require local delivery, and who often desire to form cooperative networks with local merchants offering related gift services, as well as other related merchants such as other florists in more distant locations. The web server based system allows merchants to easily set up non-static (time variable) websites that automatically provide schedule driven promotions.
Husain et al (US 2021/0319496) teaches Sales 502: adding and/or removing line items for shipping and/or taxes, recalculating a value for contract of sale and/or recording the difference (if any) in payment previously captured vs. updated value for the contract of sale [0192] Payments 504: capturing new payment if shipping costs/taxes are higher or a refund if shipping costs/taxes are lower [0193] Inventory 506: If a new merchant location (or fulfillment center) with inventory is closer to the new shipping address, update the available inventory for previous location (e.g. increment) and for new location (e.g. decrement).
Cheng-An, Tsai; Che-Wei, Chang. Energies15.5: 1846. MDPI AG. (2022) “Development of a Partial Shipping Fees Pricing Model to Influence Consumers’ Purchase Intention under the COVID-19 Pandemic” teaches a framework for a random pricing strategy that deals with the information asymmetry of product prices among internet users, and the framework formulates product price variation at online retailers as a Markov process. It allows consumers to trade-off between buying immediately at a high price with immediate utility or later at a low price with probability and discounted utility
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623